SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 2 TO FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 1, 2010 Diversified Global Holdings Group, Inc. (Exact name of registrant as specified in charter) Florida 000-53524 (State or other jurisdiction (Commission File Number) of incorporation) 800 North Magnolia Ave., Suite 105, Orlando FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (407) 843-3344 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. ROYAL STYLE DESIGN, INC. CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009 2 ROYAL STYLE DESIGN, INC. Index Page Report of Independent Registered Public Accounting Firm 4 Report of Independent Registered Public Accounting Firm 5 Consolidated Balance Sheets as of December 31, 2009 and 2008 6 Consolidated Statements of Operations for the Years Ended December 31, 2009 and 2008 7 Consolidated Statement of Stockholders' Equity for Each of the Two Years in the Period Ended December 31, 2009 8 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 9-10 Notes to Consolidated Financial Statements 11-25 3 Madsen & Associates, CPA's Inc. 684 East Vine Street Murray, UT 84107 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Royal Style Design, Inc. and Subsidiaries Orlando. Florida We have audited the accompanying consolidated balance sheet of Royal Style Design, Inc. and Subsidiaries (collectively, the “Company”) as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the year ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of Royal Style Design, Inc. and Subsidiaries as of December 31, 2008, were audited by other auditors whose report, dated December 14, 2009, expressed an unqualified opinion on those statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2009 financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2009, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Madsen & Associates, CPA's Inc. April 2, 2010 4 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Royal Style Design, Inc. Altamonte Springs, FL32701 We have audited the accompanying consolidated balance sheet of Royal Style Design, Inc. and Subsidiaries (collectively, the “Company”) as of December 31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended December 31, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2008, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Wiener, Goodman & Company, P.C. Eatontown, New Jersey December 14, 2009 5 ROYAL STYLE DESIGN, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-net of allowance of $39,000 and $34,000, respectively Notes receivable - related parties Inventories Other current assets Total Current Assets Property and equipment-net Goodwill - Other assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ $
